                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

LYNN STARKEY,                            )
                                         )
      Plaintiff,                         )
                                         )
      v.                                 )     Case No. 1:19-cv-03153-RLY-TAB
                                         )
RONCALLI HIGH SCHOOL, INC.,              )
and ROMAN CATHOLIC                       )
ARCHDIOCESE OF                           )
INDIANAPOLIS, INC.                       )
                                         )
      Defendants.                        )


                       MOTION TO STAY PROCEEDINGS

   Defendants Roncalli High School, Inc. (“Roncalli”) and the Roman Catholic

Archdiocese of Indianapolis (“Archdiocese”) (collectively, “Defendants”), by counsel,

hereby respectfully request that the Court stay this case until the Supreme Court of

the United States decides Altitude Express, Inc. v. Zarda, No. 17-1623, cert. granted

2019 WL 1756678 (U.S. Apr. 22, 2019) and Bostock v. Clayton County, No. 17-1618,

cert. granted 2019 WL 1756677 (U.S. Apr. 22, 2019).

   The question presented in these consolidated cases is whether discrimination
against an employee because of sexual orientation constitutes prohibited employment

discrimination “because of . . . sex” within the meaning of Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e-2(a). These cases will be heard on October 8th and, for

the reasons explained in the attached brief, may be dispositive of the federal claims

in this case such that a stay would conserve resources and serve judicial economy.

   In accordance with Local Rule 7-1, this motion is accompanied by a brief and a

proposed order, the latter attached hereto as Exhibit A. This Motion is made in good

faith and not for any improper or dilatory purpose.
                                 CONCLUSION

   Based on the foregoing and the attached brief, Defendants respectfully request

that the Court stay all proceedings in this case, to include filing an answer, case

management order and any discovery, until the Supreme Court’s decision in Altitude

Express, Inc. v. Zarda and Bostock v. Clayton County.

                                      Respectfully submitted.

                                      MERCER BELANGER


                                      By: /s/ John S. (Jay) Mercer
                                      JOHN S. (JAY) MERCER, #11260-49
                                      MERCER BELANGER
                                      One Indiana Square, Suite 1500
                                      Indianapolis, IN 46204
                                      (317) 636-3551
                                      (317) 636-6680 fax
                          CERTIFICATE OF SERVICE

   I do hereby certify that a copy of the foregoing has been served upon the following

on September 9, 2019 by this Court’s electronic filing system: Kathleen A. DeLaney,

DeLaney & DeLaney LLC, 3646 N. Washington Boulevard, Indianapolis, IN 46205.


                                       By: /s/ John S. (Jay) Mercer
                                       JOHN S. (JAY) MERCER
                                       MERCER BELANGER
                                       One Indiana Square, Suite 1500
                                       Indianapolis, IN 46204
                                       (317) 636-3551
                                       (317) 636-6680 fax
